Order unanimously affirmed. Even if we credit petitioner’s allegations, there was a period of three days from October 7, 1947, the date of revocation of the initial sentence, to October 10, 1947, the date of the final sentence, throughout which period petitioner and his counsel knew that the New York City Reformatory sentence allegedly agreed upon could not be imposed. During that time the petitioner, then represented by experienced counsel, had ample opportunity to call to the court’s attention the alleged promise and to move for leave to withdraw his plea of guilty or to make any other appropriate objection to the imposition of sentence. Any adverse ruling or determination thereupon made would have been reviewable on appeal. The appellant having failed to raise the question before or at the time of sentence, he cannot now allege it as a basis for a writ of error eoram nobis. Concur4—Peck, P. J., Botein, Rabin, Valente, and McNally, JJ.